Exhibit 10.7.9

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is made and entered into
by and between CBL & Associates Management, Inc. (the “Company”) and Ronnie L.
Fullam (“Employee”).

WHEREAS, Employee’s employment with the Company ends on December 31, 2008, as a
result of a reduction in force.

WHEREAS, Employee and the Company wish to part ways amicably and set forth the
terms and conditions of Employee’s separation from employment, as well as
resolve any disputes and claims which Employee could potentially have arising
from the employment of Employee by the Company and the ending of that
employment;

NOW THEREFORE, in consideration of the release and other promises contained in
this Agreement, the parties agree as follows:

A.

The Company’s Agreements

 

Subject to the terms and conditions contained herein, the Company agrees to
provide Employee with the following, to which Employee would not otherwise be
entitled:

 

 

1.

Separation pay in consideration for Employee’s releases and other promises
herein in a single, lump sum gross aggregate payment of $375,000.00 after the
Effective Date. The payment shall be subject to all applicable deductions, tax
and reporting obligations of the Company. The payment shall not be salary,
wages, or income for purposes of any 401(k) or other benefit plan of the
Company.

 

2.

Employee’s unvested stock grants will be fully vested as of January 2, 2009.

Subject to and except for the provisions of this Agreement, including but not
limited to the specific exception set forth directly below, the Company hereby
releases and waives any and all claims, demands, or causes of action
(collectively, “claims”) known or unknown, suspected or unsuspected, that, as of
the date on which Employee signs this Agreement, Company has or could have
against the Employee. Notwithstanding the preceding statement, the Company is
not releasing and shall not be deemed to release Employee from any claim
involving fraud on the part of the Employee.

 

B.

Employee’s Agreements

 

 

1.

Full and General Release of Liability: Employee hereby releases and waives any
and all claims, demands, or causes of action (collectively, “claims”) known or
unknown, suspected or unsuspected, that, as of the date on which Employee signs
this Agreement, Employee has or could have against the Company, its Board of
Directors, and all of the Company’s current and past directors, officers,
insurers, attorneys, fiduciaries, current and former employees, agents,
successors, assigns, subsidiary and parent companies, and all other entities
affiliated or related to it, without limitation, exception, or reservation
(collectively, the “Released Parties”). Employee understands that Employee is
releasing the Company and the other Released Parties, to the maximum extent
permitted by law, from any liability which the Company or the other Released
Parties

 



 

 

1

 



 

--------------------------------------------------------------------------------

may have or may have had to Employee, at any time up to and including the date
Employee signs this Agreement. This release includes a waiver (a giving up) of
any legal rights or claims Employee may have or may have had of any kind
whatsoever, including but not limited to claims of race, color, national origin,
sex or gender, age, religion, disability, genetic information, or other
protected class discrimination, harassment, or retaliation, arising under Title
VII of the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the Civil
Rights Act of 1866 (Section 1981), the Americans with Disabilities Act of 1990,
the Age Discrimination in Employment Act, the Older Worker Benefit Protection
Act, the Genetic Information Nondiscrimination Act of 2008, any applicable
federal, state, or local anti-discrimination statute or law, regulation, or
ordinance, including but not limited to the Tennessee Fair Employment Practices
Law, Tenn. Code Ann. § 4-21-407(b), any violation of the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the
federal and/or state Constitution, all claims arising under Company policy or
practice, and all claims arising under any other federal, state, or local
statute, regulation, or the common law, including any and all claims in tort or
contract, to the maximum extent permitted by law.

 

Notwithstanding anything to the contrary stated above or in this Agreement,
Employee’s full and general release provided herein:

 

(i)        shall not be deemed to release Employee’s rights to indemnification
and other rights that Employee has by virtue of that certain Indemnification
Agreement between the Company and Employee dated November 3, 1993 and that
certain Indemnification Agreement between CBL & Associates Properties, Inc. and
Employee dated November 3, 1993 (a copy of each such Indemnification Agreement
is attached hereto as Exhibit B);

 

(ii)shall not be deemed to release any rights of Employee that Employee has
solely by virtue of being a shareholder of CBL & Associates Properties, Inc.;

 

(iii)shall not be deemed to release any rights of Employee that Employee has to
be reimbursed, pursuant to the policies and procedures of the Company, for
Employee’s travel expenses and other out of pocket costs as to such matters that
Employee has paid or incurred that are supported by verified invoices or other
evidence that Employee has presented to Company showing that Employee has paid
or incurred such expenses and Employee’s rights to such reimbursement shall not
be denied simply because such travel expenses and/or out of pocket costs may
have been incurred more than one year prior to this Agreement; and

 

(iv)shall not be deemed to release any rights of Employee that Employee has
solely by virtue of Employee’s ownership of a limited partner interest in those
certain limited partnerships identified on Exhibit C and Employee shall retain
such interests following the termination of Employee’s employment with the
Company.

 

 

2.

Return of Company Property: Employee agrees that Employee will return to Company
all of Company’s property, including but not limited to, all laptops, cellular
phones, electronic devices, keys, other Company property, and/or the originals
and all copies, summaries, and abstracts of all written, recorded, or
computer-generated information

 



 

 

2

 



 

--------------------------------------------------------------------------------

which Employee has in his possession or control and which Employee has obtained
in connection with Employee’s employment with the Company.

 

3.

Non-Interference: Nothing in this Agreement shall interfere with Employee’s
right to file a charge, cooperate or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or any other
federal, state or local regulatory or law enforcement agency. However, the
consideration provided to Employee in this Agreement shall be the sole monetary
relief provided to Employee for the claims that are released by the Employee in
this Agreement, and Employee will not be entitled to recover and agrees to waive
any monetary benefits or recovery against the Company and/or the other Released
Parties in connection with any such charge or proceeding without regard to who
has brought such charge or complaint.

 

4.

Adequacy of Consideration: Employee acknowledges that the payments and other
promises provided by the Company under this Agreement constitute adequate
consideration for Employee’s execution of this Agreement, and further
acknowledges that the benefits provided are in excess of the value to which
Employee may otherwise be entitled under existing policies or practices of the
Company.

 

5.

Confidentiality of Agreement: Employee agrees to keep the contents of this
Agreement confidential, and not to disclose the terms or conditions of the
Agreement, except to the extent required by law, to any person other than
Employee’s spouse, attorney, or tax preparer. Employee agrees that before any
disclosure is made to Employee’s spouse, attorney, or tax preparer, Employee
will advise the person receiving the disclosure of the confidential nature of
this Agreement, and will secure the agreement of the person receiving the
disclosure to maintain the confidentiality of this Agreement. Employee
understands that this provision of confidentiality is a material term of this
Agreement.

 

6.

Employee Acknowledgements: Employee acknowledges that as of the date Employee
signed this Agreement, Employee: (1) has not suffered a work-related injury that
has not been properly disclosed to the Employer; (2) has been paid in full all
wages due and owing to Employee for any and all work performed for the Company;
(3) has not exercised any actual or apparent authority by or on behalf of the
Company and/or any of the Released Parties that Employee has not specifically
disclosed to the Employer; (4) to Employee’s knowledge, Employee has not entered
into any agreements, whether written or otherwise, with any of the Company’s
employees (current and former) and/or third parties that could legally bind the
Company.

C.

No Admission of Liability

Employee acknowledges that this Agreement shall not in any way be construed as
an admission by the Company of any liability on the part of the Company or any
of the other Released Parties, and that all such liability is expressly denied
by the Company. The Company acknowledges that this Agreement shall not in any
way be construed as an admission by the Employee of any liability on the part of
the Employee and that all such liability is expressly denied by the Employee.

 

D.

Voluntary Nature of Agreement and Advice of Counsel

Employee acknowledges that Employee has read this Agreement and understands its
terms. Employee signs the Agreement voluntarily, of Employee’s own free will,
without coercion or duress, and with full understanding of the significance and
binding effect of the Agreement. Employee is hereby

 



 

 

3

 



 

--------------------------------------------------------------------------------

advised to consult with an attorney before signing this Agreement, and Employee
acknowledges Employee has had an opportunity to review this Agreement with an
attorney prior to execution.

 

 

E.

Consideration and Revocation Periods

Employee has up to forty-five (45) calendar days after the date Employee
received this Agreement, within which to consider the Agreement, although
Employee may return it sooner if desired. Remit signed original copy of this
Agreement to Maggie Carrington, SPHR, Director of HR, CBL & Associates
Management, Inc., 2030 Hamilton Place Blvd., Suite 500, Chattanooga, TN 37421.
You may send the Agreement by certified mail at your expense. Employee may
revoke the Agreement after signing by delivering (by hand or by certified mail,
return receipt requested) a written notice of revocation to Maggie Carrington,
at the above address, within seven (7) calendar days after Employee signs the
Agreement. The Agreement will become effective and enforceable on the eighth
(8th) day following the date Employee signs the Agreement (“Effective Date”).
The Company reserves the right to terminate the employment relationship at any
time.

 

F.

Binding Effect

This Agreement will be binding upon and inure to the benefit of Employee and
Employee’s heirs, administrators, representatives, executors, successors and
assigns, as well as the Company and its successors and assigns.

 

G.

Tax Issues

Employee expressly acknowledges that no oral or written representation of fact
or opinion has been made to Employee by the Company or its attorneys regarding
the tax treatment or consequences of any payment made under the Agreement. It is
expressly understood that, to the extent any additional liability or
responsibility exists for Employee’s federal, state, and local income or other
taxes, such liability or responsibility rests solely with Employee. Employee
further agrees to indemnify and hold harmless the Company in connection with any
additional liability incurred by the Company in connection with any tax or taxes
for which Employee is responsible, other than the Company’s liability, if any,
for failure to make federal and/or state required payroll tax withholdings.

 

H.

Non-Disparagement

Employee agrees not to make disparaging statements about the Company and/or the
other Released Parties. The Company agrees not to make disparaging statements
about the Employee.

 

I.

Confidential Information

Employee acknowledges that Employee has held positions of trust and confidence
with the Company and that, during the course of Employee’s employment, Employee
has been exposed to information that is proprietary in nature, confidential to
the Company and not generally available to the public and which, if divulged,
would be potentially damaging to the Company, the other Released Parties, and/or
the subjects of the information. Employee agrees that Employee will immediately
return to the Company any documents in Employee’s possession or under Employee’s
control relating to such information. Employee further agrees to keep such
information in strict confidence and not disclose such information to any person
except as required by law. Employee agrees not to use or disclose to any party,
at any time or in any manner, directly or indirectly, any business or trade
secrets or other confidential information, learned or obtained by him while he
was employed by Company. Such confidential information includes, but is not
limited to, any information disclosed to or known by Employee as a consequence
of employment with Company and not generally known in the industry in

 



 

 

4

 



 

--------------------------------------------------------------------------------

which Company is engaged. If Employee is required to disclose information
pursuant to a court order or other government process or such disclosure is
necessary to comply with applicable law or defend against such claims, then
Employee shall: (a) notify the Company promptly before any such disclosure is
made; (b) at the Company’s request and expense, take all reasonably necessary
steps to defend against such process or claims; and (c) refrain from opposing
the Company’s participation with counsel of its choice in any proceeding
relating to any such court order, other government process or claims.

 

J.

Cooperation

Employee agrees that, upon reasonable request by the Company, Employee will
participate in the investigation, prosecution, or defense of any matter
involving the Company, any of the other Released Parties, or any other matter
that arose during Employee’s employment, provided the Company shall compensate
Employee for the reasonable value of the time required for such participation,
and shall reimburse Employee for any reasonable travel and out-of-pocket
expenses incurred in providing such participation at its request, the purpose of
which reimbursement is to avoid cost to Employee and not to influence Employee’s
participation.

 

K.

Governing Law

This Agreement will be interpreted and enforced in accordance with the laws of
the State of Tennessee, to the extent state law applies, and under federal law,
to the extent federal law applies.

 

L.

Consent to Jurisdiction of the Courts of Hamilton County, Tennessee and/or the
U.S. District Court, E.D. Tennessee, at Chattanooga

Should a lawsuit be filed by either party to enforce this agreement, both the
Employer and Employee specifically and without reservation, consent to the
exclusive jurisdiction and venue of either the Chancery or Circuit Courts of
Tennessee, Eleventh Judicial District, at Chattanooga, and the Employer and
Employee specifically agree that these Courts have the sole and exclusive
jurisdiction to dispose of these claims and that they are the proper forum(s)
for the resolution of those claims. The parties agree not to file any action to
enforce this agreement in any other jurisdiction or Court. The non-prevailing
party will bear the costs of that action, attorneys’ fees, and all other
discretionary costs.

 

M.

Severability

Should any provision of this Agreement be declared or determined by a court of
competent jurisdiction to be invalid or otherwise unenforceable, the remaining
parts, terms and provisions shall continue to be valid, legal and enforceable,
and will be performed and enforced to the fullest extent permitted by law.

 

N.

Applicable Dates

Employee acknowledges that Employee received and had the opportunity to consider
for forty-five (45) days the information provided by Company attached as Exhibit
A to this Agreement, including (1) the class, unit or group of individuals
covered by this separation program, including eligibility factors, and (2) the
job titles and ages of all individuals in the class, unit or group selected and
not selected for participation in this program.

 

O.

Complete Agreement

This Agreement contains the entire agreement between Employee and the Company,
and supersedes all prior agreements or understandings between them on the
subject matters of this Agreement, provided that Employee shall continue to be
bound by Employee’s obligations with respect to confidential information,
proprietary information and trade secrets. This Agreement cannot be altered,
amended, or modified in any respect, except by a writing signed by Employee and
the Company.

 



 

 

5

 



 

--------------------------------------------------------------------------------

 

P.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument. Any party may execute this Agreement by signing any
such counterpart.

 

IMPORTANT: YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE BEEN HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT YOU FURTHER ACKNOWLEDGE
AND AGREE THAT YOU HAVE BEEN ADVISED THAT THIS AGREEMENT IS A BINDING LEGAL
DOCUMENT. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL OF THE PROVISIONS OF THIS AGREEMENT AND THAT YOU HAVE VOLUNTARILY
AND KNOWINGLY SIGNED THE AGREEMENT.

PLEASE READ CAREFULLY, THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

 

Date:

Jan. 5, 2009

/s/ Ronnie L. Fullam

__

                              Ronnie L. Fullam

 

                                                                

 

CBL & Associates Management, Inc.

 

 

 

Date:

1-7-09

By:

/s/ Ben Landress

 

 

 



 

 

6

 



 

 